EXECUTION VERSION TENTH AMENDMENT TO CREDIT AGREEMENT TENTH AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) dated as of May 20, 2009, by and among CARRIZO OIL & GAS, INC., a Texas corporation (“Borrower”), certain SUBSIDIARIES OF BORROWER, as Guarantors (in such capacity, “Guarantors”), the LENDERS party hereto (the “Lenders”), GUARANTY BANK, as resigning administrative agent for the Lenders (in such capacity, the “Resigning Agent”) and as resigning issuing bank (in such capacity, the “Resigning Issuing Bank”) and WELLS FARGO BANK, N.A., as successor administrative agent for the Lenders (in such capacity, the “Successor Agent”) and as successor issuing bank (in such capacity, the “Successor Issuing Bank”).Unless otherwise expressly defined herein, capitalized terms used but not defined in this Amendment have the meanings assigned to such terms in the Credit Agreement (as defined below). WITNESSETH: WHEREAS, Borrower, Guarantors, Resigning Agentand certain Lenders are party to that certain Credit Agreement, dated as of May 25, 2006 (as the same has been and may hereafter be amended, restated, supplemented or otherwise modified from time to time, the “Credit Agreement”); and WHEREAS, Resigning Agent and Resigning Issuing Bank desire to resign as Administrative Agent and Issuing Bank, respectively, under the Credit Agreement and Successor Agent and Successor Issuing Bank desire to be appointed as Administrative Agent and Issuing Bank, respectively, under the Credit Agreement; and WHEREAS, Borrower, Guarantors, Successor Agent and Lenders have agreed to amend the Credit Agreement as provided herein, subject to the terms and conditions set forth herein. NOW, THEREFORE, for and in consideration of the mutual covenants and agreements herein contained and other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged and confessed, the parties hereto hereby agree as follows: SECTION 1.Amendments to Credit Agreement.Subject to the satisfaction or waiver in writing of each condition precedent set forth in Section5 of this Amendment, and in reliance on the representations, warranties, covenants and agreements contained in this Amendment, the Credit Agreement shall be amended in the manner provided in this Section1. 1.1Cover Page.The cover page to the Credit Agreement shall be and it hereby is amended in its entirety and replaced with the cover page attached hereto as Annex A. 1.2Preamble.The preamble to the Credit Agreement shall be and it hereby is amended by deleting the reference to “GUARANTY BANK” and substituting in lieu thereof the name “WELLS FARGO BANK, N.A.”. 1.3Additional Definitions.The following definitions shall be and they hereby are added to Section1.01 of the Credit Agreement in appropriate alphabetical order: “Tenth Amendment Effective Date” means May 20, 2009. Tenth Amendment to Credit Agreement - Page 1 “Wells Fargo” means Wells Fargo Bank, N.A. 1.4Amended Definitions.The following definitions in Section1.01 of the Credit Agreement shall be and they hereby are amended in their respective entireties to read as follows: “Administrative Agent” means Wells Fargo Bank, N.A., in its capacity as contractual representative of the Lenders hereunder pursuant to ARTICLE X and not in its individual capacity as a Lender, and any successor agent appointed pursuant to ARTICLE X. “Approved Counterparty” means, at any time and from time to time, (i) any Person engaged in the business of writing Swap Agreements for commodity, interest rate or currency risk that is acceptable to the Administrative Agent or has (or the credit support provider of such Person has), at the time Borrower or any Restricted Subsidiary enters into a Swap Agreement with such Person, a long term senior unsecured debt credit rating of BBB+ or better from S&P or Baa1 or better by Moody’s, (ii) any Lender Counterparty, and (iii) Shell Energy North
